       Case 2:19-cr-00049-RMP       ECF No. 49   filed 10/01/19   PageID.150 Page 1 of 7


 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Oct 01, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:19-CR-49-RMP
 8                                Plaintiff,
            v.                                      PRETRIAL ORDER AND ORDER
 9                                                  MEMORIALIZING COURT’S ORAL
      JAYDIN LEDFORD, aka Jaydin                    RULINGS
10    Harvey Wesley Ledord,

11                                Defendant.

12

13         A pretrial hearing was held in this matter on October 1, 2019. Defendant

14   Jaydin Ledford, who is not in custody, was present and represented by Federal

15   Defender Andrea K. George. Assistant United States Attorney Patrick J. Cashman

16   was present on behalf of the Government. The Court has reviewed the file, has

17   heard from counsel, and is fully informed. This Order is entered to memorialize the

18   oral rulings of the Court.

19         Before the Court is Defendant’s oral Motion to Continue Trial. Defendant

20   moves for a continuance to allow additional time to investigate this case and to

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 1
       Case 2:19-cr-00049-RMP        ECF No. 49    filed 10/01/19   PageID.151 Page 2 of 7


 1   obtain and review discovery. The Government does not object to a continuance in

 2   this matter.

 3           The Court finds that the ends of justice served by the granting of a

 4   continuance of the trial in this matter outweigh the best interests of the public and

 5   Defendant in a speedy trial. A trial date of October 15, 2019, would deprive defense

 6   counsel of adequate time to obtain and review discovery and provide effective

 7   preparation, taking into account the exercise of due diligence. 18 U.S.C. §

 8   3161(h)(7). Accordingly, IT IS HEREBY ORDERED:

 9           1.     Defendant’s oral Motion to Continue Trial is GRANTED.

10           2.     The current trial date of October 15, 2019, is STRICKEN and RESET

11   to March 2, 2020, at 8:45 a.m. commencing with a final pretrial conference at 8:30

12   a.m. All hearings shall take place in Spokane, Washington.

13           3.     A pretrial conference is set for February 13, 2020, at 10:00 a.m.

14           4.     Counsel for defense shall notify Defendant of all hearings and ensure

15   his/her attendance at court.

16           5.     Motions to Expedite, if any, shall be filed separately and noted for

17   hearing two (2) days from the date of filing, after informing opposing counsel of

18   such.

19           6.     Discovery motions, pretrial motions, and motions in limine shall be filed

20   by January 23, 2020; responses are due January 30, 2020; and replies are due

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 2
       Case 2:19-cr-00049-RMP          ECF No. 49     filed 10/01/19   PageID.152 Page 3 of 7


 1   February 6, 2020. Counsel shall note their motions for hearing at the pretrial

 2   conference on February 13, 2020.

 3         7.         Trial briefs, requested voir dire, witness lists, jointly proposed jury

 4   instructions, and a table of proposed jury instructions shall be filed and served by

 5   February 21, 2020 for the Court’s consideration.

 6         (a) The jointly proposed jury instructions should address only issues that are

 7          unique to this case and shall include instructions regarding the elements of

 8          each count, any necessary definitions, and a proposed verdict form.

 9         (b) The parties shall provide the Court electronically with a table of

10         proposed, cited jury instructions. This table shall include:

11              (i)       The instructions on which the parties agree;

12              (ii)      The instructions that are disputed; and

13              (iii)     The basis of any objection.

14              (iv)      The jury instruction table shall be substantially in the following

15                        form:

16     Proposed by           Instruction #     9th Cir. Cite      Objection         Response to
                                                                                     objection
17
           (c) In addition to the jury instruction table, each party shall address any
18
           objections they have to instructions proposed by any other party in a
19
           memorandum filed by February 21, 2020. The parties shall identify the
20
           specific portion of any proposed instruction to which they object supported by
21
           legal authority that supports the objection. Failure to file an objection to any
     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 3
      Case 2:19-cr-00049-RMP      ECF No. 49    filed 10/01/19   PageID.153 Page 4 of 7


 1         instruction may be construed as consent to the adoption of an instruction

 2         proposed by another party.

 3         8.   Pretrial Exhibit Stipulation

 4         (a) The parties shall prepare and file, by February 21, 2020, a pretrial

 5         exhibit stipulation that contains each party’s numbered list of all trial exhibits

 6         with the opposing party’s objections to each exhibit, including the basis of the

 7         objection and the offering party’s brief response. All exhibits to which there

 8         are no objections shall be deemed admitted, subject to any objections at trial

 9         that could not be raised in advance. Failure to comply with this paragraph

10         could be deemed to constitute a waiver of all objections. Do not submit

11         blanket or boilerplate objections to the opposing party’s exhibits. These will

12         be disregarded and overruled.

13         (b) The pretrial exhibit stipulation shall be substantially in the following

14         form:
                                 Pretrial Exhibit Stipulation
15
     Plaintiff’s/Defendant’s Exhibits
16
       Exhibit No.        Description       If Objection, State     Response to Objection
17                                               Grounds

18         (c) Exhibits shall be pre-marked with the exhibit numbers that will be used

19         at trial. Plaintiff’s trial exhibits are to be numbered 1 through 199, and

20         Defendant’s exhibits are to be numbered 200 and following.

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 4
      Case 2:19-cr-00049-RMP     ECF No. 49    filed 10/01/19    PageID.154 Page 5 of 7


 1        (d) Objections to exhibits and witnesses shall be heard at the final pretrial

 2        conference.

 3        9.   Trial Procedures

 4        The following procedures shall be utilized at trial:

 5        (a) The Court utilizes JERS (Jury Evidence Recording System) to allow

 6        evidence admitted for a trial to be viewed electronically via touchscreen

 7        monitor in the jury deliberation room upon the conclusion of the trial. Please

 8        note that the jury will receive a verbatim copy of the JERS exhibit list. Please

 9        carefully review and follow the instructions provided.

10        JERS Instruction Sheet for Attorneys

11        (b) The Court will conduct the majority of jury voir dire but allow counsel

12        fifteen minutes to ask additional questions or to do more in depth exploration

13        of issues raised by the Court;

14        (c) A total of thirteen jurors will be selected. Plaintiff shall have six

15        peremptory challenges, Defendant shall have ten peremptory challenges, and

16        each party shall have one challenge for the alternate juror. Fed. R. Crim. P.

17        24. The challenges shall be exercised alternately;

18        (d) Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:15 to

19        4:30 p.m.;

20        (e) The jurors will be provided with notebooks for note-taking and a copy of

21        preliminary instructions;


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 5
      Case 2:19-cr-00049-RMP     ECF No. 49    filed 10/01/19   PageID.155 Page 6 of 7


 1        (f) Documents published to the jury by counsel shall be collected at the

 2        conclusion of trial each day or following a witness’s testimony regarding the

 3        published document;

 4        (g) A single photograph shall be taken of all witnesses following their

 5        testimony for use by the jury to correlate a witness with the testimony he or

 6        she provided. The photographs shall be maintained in a three-ring binder by

 7        the Court. The photograph will have the witness’s name on it and the date of

 8        the witness’s testimony. The photographs will be provided to the jury to assist

 9        them during deliberations. Following deliberations, the photographs will be

10        destroyed by the Court and will not be a part of the record;

11        (h) Examination of witnesses shall be limited to direct, cross, redirect and

12        recross. Fed. R. Evid. 611(a);

13        (i)   Counsel are encouraged to limit requests for sidebars by anticipating

14        legal and evidentiary issues so that the issues may be addressed before trial

15        begins each day, during the lunch hour, or after trial hours;

16        (j)   During trial, counsel are encouraged to exchange lists of the next day’s

17        witnesses and exhibits so that objections or legal issues may be anticipated

18        and resolved outside the normal trial hours;

19        (k) Counsel shall have the next witness to be called to testify available

20        outside the courtroom, to avoid delay; and

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 6
       Case 2:19-cr-00049-RMP     ECF No. 49   filed 10/01/19   PageID.156 Page 7 of 7


 1         (l)   An attorney’s room for Plaintiff and for Defendant is available. Counsel

 2         may inquire with the on-duty Court Security Officer for access to the room.

 3         10. A Waiver of Speedy Trial Rights was signed by Defendant. All time

 4   from the trial date of October 15, 2019, to the new trial date of March 2, 2020, is

 5   EXCLUDED for speedy trial calculations pursuant to 18 U.S.C. § 3161(h)(7).

 6         IT IS SO ORDERED. The District Court Clerk is directed to file this Order

 7   and provide copies to counsel.

 8         DATED October 1, 2019.

 9
                                                  s/ Rosanna Malouf Peterson
10                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 7
